Citation Nr: 1429087	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to compensation under 38 U.S.C. § 1151 for median nerve damage of the right hand, for accrued purposes only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1952 to February 1954.  The Veteran passed away in October 2005.  The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in October 2013.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The development actions requested in the Board's October 2013 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The Appellant contends that she is entitled to 38 U.S.C. § 1151 compensation for accrued purposes as a result of negligence of doctors and caretakers at the VA Medical Center (VAMC) in Houston, Texas, during the course of a December 2004 surgical operation to place an arteriovenous fistula in the Veteran's left arm.  VA treatment notes indicate that after doctors found that the left arm was unsuitable for the operation, the surgery was performed on the right arm.  VA treatment notes also indicate that prior to the operation, doctors spoke to the Veteran about the possibility of performing the surgery on his right arm and that he consented to the operation on the right arm.  However, the Appellant argues that the Veteran told her that the operation was done on the wrong arm, and that the Veteran suffered median nerve damage of the right hand as a result of the surgery performed.  In his January 2005 claim for compensation under 38 U.S.C. § 1151, the Veteran indicated that he signed consent forms for the operation to be done on his left arm.

In October 2013, the Board remanded the Appellant's claim to obtain any informed consent documents related to the procedure performed on the Veteran's arm.  On remand, the AOJ obtained a single page entitled "Disciplinary Postoperative Discharge Instructions SACC."  The page does not indicate whether the Veteran consented to have the operation performed only on the left arm or on the right arm as well.  The record suggests that surgery on the right arm was an indicated procedure on the operative permit and that the Veteran's consent covered that outcome as well.

Thus, a remand is necessary to obtain all informed consent documents pertaining to the Veterans' December 2004 surgical operation.  Additionally, any other outstanding medical records relating to the December 2004 operation should also be made part of the record, including but not limited to the operative permit detailing the indicated procedure or procedures to be performed.



Accordingly, the case is REMANDED for the following actions:

1.  Request from the Houston VA Medical Center the pre-operative informed consent form(s) signed by the Veteran in connection with a procedure on December 3, 2004 and any attached documents.  See 38 C.F.R. § 17.32.  Any other outstanding medical records relating to the procedure should be obtained as well.

2.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VBA must notify the Appellant in accordance with 38 C.F.R. § 3.159(e).  

3.  Then readjudicate the Appellant's claim.  If the claim remains denied, the Appellant should be provided with a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



